EXHIBIT 10.1
 
CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”), effective October 01, 2010 is
entered into by and between DENARII RESOURCES INC., a Nevada corporation (herein
referred to as (“the Company”) and LV Media Group, LLC. (herein referred to as
the “the Consultant”) of Las Vegas, Nevada, USA.


WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCBB Bulletin Board the Frankfurt Stock exchange under the symbol DNRR.


WHEREAS, the Company desires to engage the services of the Consultant and its
associates to present to the Company investor’s and marketing communications
directed to investment professionals as to the Company’s current and proposed
activities, and to consult with management concerning such Company activities;


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1.  
Term of Consultancy.  The Company hereby agrees to retain the Consultant and the
Consulting Firm to act in a consulting capacity to the Company and the
Consultant and the Consulting Firm hereby agrees to provide services to the
Company commencing  October 01, 2010 and ending on March 31, 2011.



2.  
Duties of Consultant and the Consulting Firm.  The Consultant agrees that it
will generally provide the following specified consulting services during the
term specified in Section 1.



a)  
Corporate identity;

b)  
News release format;

c)  
Corporate positioning line;

d)  
One page corporate website placeholder page;

e)  
Corporate website;

f)  
Updating and maintenance for six months including liaison with ISP;

g)  
Corporate information circular-two pages

h)  
Corporate information circular – four pages;

i)  
E-Newsletter design;

j)  
Image contingency

k)  
Coordination with other industry leaders.



3.  
Allocation of Time and Energies.  The Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its mining professional
advisors, so long as such activities are in compliance with applicable
securities laws and regulations.   The Consultant shall diligently and
thoroughly provide the consulting services required hereunder.  Although no
specific hours-per-day requirement will be required, Consultant and the Company
agree that the Consultant will perform the duties set forth herein above in a
diligent and professional manner and on a “best efforts” basis.

 
 
1

--------------------------------------------------------------------------------

 
 
4.  
Remuneration.  As full and complete compensation for services described in the
Agreement, the Company shall compensate the Consultant with a payment of
$5,000.00 per month for 6 months commencing October 01, 2010 to March 31, 2011
or THREE MILLION (3,000,000) DENARII RESOURCES INC.SHARES.

 
5.  
 

 
6.  
Non-Assignability of Services.  The Consultant’s services under this contract
are offered to Company only and may not be assigned by Company to any entity
with which Company merges or which acquires the Company or substantially all of
its assets.  In the event of such merger or acquisition,  all compensation
to  the Consultant herein under the schedules set forth herein shall remain due
and payable, and any compensation received by the  Consultant may be retained in
the entirety by  the Consultant,  all without any reduction or pro-rating and
shall be considered and remain fully paid and non-assessable, subject to the
Company’s rights in the event of the Consultant’s non-performance of the
Consultant’s services, Company shall assure that in the event of any merger,
acquisition, or similar change of form of entity, that its successor entity
shall agree to complete all obligations to  the Consultant, including the
provision and transfer of all compensation herein, and the preservation of the
value thereof consistent with the rights granted to  the Consultant by the
Company herein, and to Shareholders.

 
7.  
Expenses.  The Consultant agrees to pay for all its expense (phone, labor,
etc.), other than extraordinary items (travel required by/or specifically
requested by the Company, luncheons or dinners with investment professionals,
mailing or faxing, investor conference calls, printing, investor packets, print
advertisements in publication, etc.) approved by the Company in writing prior to
its incurring an obligation for reimbursement.



8.  
Indemnification.  The Company warrants and represents that all oral
communications, written documents or materials furnished to the Consultant by
the Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and the Consultant may rely upon
the accuracy thereof without independent investigation. The Company will
protect, indemnify and hold harmless the Consultant against any claims or
litigation including any damages, liability, cost and reasonable attorney’s fees
as incurred with respect thereto resulting from the Consultant’s communication
or dissemination of any said information, documents or materials excluding any
such claims or litigation resulting from the Consultant’s communication or
dissemination of information not provided or authorized by the Company.



9.  
Representations.  The Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein.  The Consultant acknowledges that, to
the best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over the Consultant.  Consultant acknowledges that, to the best of
its knowledge, the Consultant and its officers and directors are not the subject
of any investigation, claim, decree or judgment involving any violation of the
SEC or securities laws.  The Consultant further acknowledges that it is not
securities Broker Dealer or a registered investment advisor, tax professional,
CPA or attorney.  Company acknowledges that, to the best of its knowledge, that
it has not violated any rule or provision of any regulatory agency having
jurisdiction of the Company.  Company acknowledges that, to the best of its
knowledge, Company is not the subject of any investigation, claim, decree or
judgment involving any violating of the SEC or securities laws.



10.  
Status as Independent Contractor.  The Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company.  Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other.  The Consultant
further acknowledges that consideration provided hereinabove is a gross amount
of consideration and that the Company will not withhold from such consideration
any amounts as to income taxes, social security payments or any other payroll
taxes.  All such income taxes and other such payments shall be made or provided
for by the Consultant and the Company shall have no responsibility or duties
regarding such matters.  Neither the Company nor the Consultant possesses the
authority to bind each other in any agreements without the express written
consent of the entity to be bound.

 
 
2

--------------------------------------------------------------------------------

 


11.  
Attorney’s Fee.  If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
any alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorney’s fees and other costs in connecting with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.



12.  
Waiver.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 
13.  
 Termination This agreement may be terminated forthwith by the Company without
prior notice if, at any time, the Consultant , while in the performance of their
duties:



(a)  
Commits a material breach of a provision of this agreement;

(b)  
Is unable or unwilling to perform the duties under this Agreement;

(c)  
Commits fraud or serious neglect or misconduct in the discharge of its or their
duties hereunder;

(d)  
Becomes bankrupt or makes any arrangements or compromise with its creditors.




 
The Company may terminate this Agreement with cause upon giving the Consultant
thirty (30) days notice and the Consultant may terminate this Agreement with
cause upon giving the company thirty (30) days notice.



14.   
Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by mail, postage prepaid, addressed to the other
party.



15.  
Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of Nevada, USA.



16.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to the Consultant’s
activities or remuneration under this Agreement, shall be settled by binding
arbitration in Reno, Nevada, USA in accordance with the applicable rules of the
United States Arbitration Association, and judgment on the award rendered by the
arbitrator(s) shall be binding on the parties and may be entered in any court
having jurisdiction as provided by Paragraph 13 herein.



17.  
Complete Agreement.  This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.  This Agreement and its terms may not be
changed orally but only by an agreement in writing sighed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.

 
 
3

--------------------------------------------------------------------------------

 
 
AGREED TO:
 

LV Media Group, LLC.     DENARII RESOURCES INC.   3014 Sunise Bay Ave     711 S.
Carson Street, Ste #4  
North, Las Vegas, Nevada
    Carson City, Nevada  
89031, USA
    89701   USA                       Parker Mitchell, Manager    
Dr. Stewart Jackson, President
  DATED:    
DATED:
 

 
 
4

--------------------------------------------------------------------------------

 